DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1-10, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2013/0060766 A1), hereinafter “Lin”, and in view of Jing et al. (US 8,352,465 B1), hereinafter “Jing”.


As per claim 1, 13, Lin teaches a method of mapping a collection of items of high dimensional data, said high dimensional data being any of images or text documents or three dimensional objects or higher than three dimensional objects, onto a navigable grid for browsing, said browsing being via a user interface (See Fig. 17), the method comprising:
“obtaining for respective items of said collection a list of nearest neighbor items and scores indicating degrees of similarity between a respective item and each of said listed nearest neighbors” at [0043], [0076], 
(Lin teaches the step of determining similarity score for each image and K-nearest neighbors)
“placing at least first and second items of said collection as seeds to constrain later placement of items therebetween, 
(Lin teaches the 1st image and a 4th image are nearest neighbors to the query are placed on non-neighboring cells. The 1st and 4th st and 4th are used as seed images to constrain later placement of items therebetween, where a set of high-ranked images which are “nearest neighbor to query’s nearest neighbors” are selected and placed on the grid based on their similarity with the seed images)
“from a respective list of nearest neighbor items of said first item, finding items of said collection, that maximize a compatibility score with items already placed on said grid, said maximizing using respective similar scores, and placing respectively found items on neighboring cells on said grid of said items already placed" at [0043], [0074]-0077] and Fig. 17;
(Lin teaches the step of placing respectively found images on neighboring cells on said grid based on similarity scores and weighted sum of the rankings with respect to the one or more nearest neighbors. As seen at Fig. 17, the three high-ranked images which are nearest neighbors to the 1st image and the 4th image are placed in the 1st and 4th columns)
Lin does not explicitly teach: “said seed items being respectively selected either randomly or according to a keyword provided” nor  “continuing to place further items on said grid, by said maximizing of respective compatibility scores, until at least all cells visible to a user a filled with items” as claimed. However, Jing teaches at Col. 14 line 1 to Col. 16 line 65 and Figs. 4A-4B a similar method for grouping and presenting images, including the step of placing a plurality of canonical images  418 (i.e., seed images) on 

As per claim 2, Lin and Jing teach the method of claim 1 discussed above. Jing also teaches: further comprising "only generating a part of said grid currently visible to a user on a screen" at Figs 4A-B.

As per claim 3, Lin and Jing teach the method of claim 2 discussed above. Jing also teaches: comprising “allowing a user to move said grid to expose further cells, and filling said newly exposed cells with further items maximizing said compatibility score, said filling being carried out dynamically as said user exposes respective cells" at Col. 14 line 1 to Col. 16 line 65 and Figs. 4A-4B.

As per claim 4, Lin and Jing teach the method of claim 2 discussed above. Jing also teaches: “wherein said moving comprises panning, to expose cells adjacent to current cells" at Col. 14 line 1 to Col. 16 line 65 and Figs. 4A-4B.

As per claim 5, Lin and Jing teach the method of claim 2 discussed above. Jing also teaches:  wherein “said moving comprises zooming in, to expose cells in between current cells, or zooming out, to hide some of said current cells” Col. 14 line 1 to Col. 16 line 65 and Figs. 4A-4B.

As per claim 6, Lin and Jing teach the method of claim 1 discussed above. Lin also teaches: wherein “said compatibility score comprises a weighted sum of similarity scores for each neighbor that appears in the respective list of nearest neighbor items” at [0074].

As per claim 7, Lin and Jing teach the method of claim 6 discussed above. Lin also teaches: wherein “said items comprises images and said similarity scores are computed from at least one member of group consisting of: average color over predefined items segments, a join color histogram, and a spatial envelope” at [0045]-[0046].

As per claim 8, Lin and Jing teach the method of claim 1 discussed above. Jing also teaches: “placing additional items at predefined locations on said grid to constrain said grid, or allowing a user to place additional items at selected locations on said grid to constrain said grid" at Col. 14 line 1 to Col. 16 line 65 and Figs. 4A-4B.

As per claim 9, Lin and Jing teach the method of claim 1 discussed above. Jing also teaches: wherein “said list of nearest neighbors items is limited to a predefined 

As per claim 10, Lin and Jing teach the method of claim 1 discussed above. Lin also teaches: further comprising “enhancing said compatibility score for a given item by including neighbors of neighboring cells” at [0077] and Fig. 17.


Claims 14-16, 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jing (US 8,352,465 B1), hereinafter “Jing”, and in view of Lin (US 2013/0060766 A1), hereinafter “Lin”. 

As per claim 14, Jing teaches a device for browsing items according to similarity, said browsing being via a user interface, the device comprising: 
“an arrangement of positions, …, a subset of said positions being visible to a user on a screen, said arrangement being navigable via user interaction to reach new positions not currently visible on said screen” at Col. 14 line 1 to Col. 16 line 65 and Figs. 4A-4B;
(Jing teaches at Fig. 4A-B a user zoomable interface includes multiple positions to display images in groups based on similarities)
“an item placer configured to place first and second seed items in two respective non-neighboring positions irrespective of a similarity therebetwen, said seed 
(Jing teaches at Col. 14 line 1 to Col. 16 line 65 and Figs. 4A-B the steps of placing at least two canonical images (i.e., “seed images”) in two respective non-neighboring position and subsequently place child images within each cluster around the seed images based on similarity threshold values. The user can use the navigation control 426 to move, pan, or zoom the search results by selecting images, clusters and a new positions are revealed to display additional images)
	Jing does not explicitly teaches “each position having a first number of nearest neighbor” as claimed. However, Lin teaches the K-nearest neighbor re-ranking method, including “an arrangement of positions, each positon having a first number of nearest neighbor" at [0076]-[0077] and Figs. 16-17. Thus, it would have been obvious to one of ordinary skill in the art to combine Lin with Jing's teaching because "the k-nearest neighbor re-ranking technique can successfully retrieve the objects with large variations, while avoiding degradation when there are wrong objects in the k-nearest neighbors", as suggested by Lin at [0005]. 
As per claim 15, Jing and Lin teach the user interface of claim 14 discussed above. Lin also teaches: wherein “said item placer is configured to be provided with items and corresponding k nearest neighbor list for placing in said position” at [0076]-[0077].

As per claim 16, Jing and Lin teach the user interface of claim 14 discussed above. Jing also teaches: wherein “said item are images” at Fig. 4A.

As per claim 18, Jing and Lin teach the user interface of claim 14 discussed above. Jing also teaches: further comprising "a random jump input for causing said current visible subset to jump to a new randomly chosen seed image" Col. 14 line 1 to Col. 16 line 65 and Figs. 4A-B.

As per claim 19, Jing and Lin teach the user interface of claim 14 discussed above. Jing also teaches: configured to carry out zooming by designating high level items for display in a low zoom and inserting items in between said high level items in accordance with said minimizing of said distance metric" at Col. 14 line 1 to Col. 16 line 65 and Figs. 4A-B.

As per claim 20, Jing and Lin teach the user interface of claim 14 discussed above. Jing also teaches: wherein "said item placer is configured to use results from a keyword search to carry out said placing of said seed item" at Col. 14 line 1 to Col. 16 line 65 and Figs. 4A-B.
As per claim 21, Jing and Lin the user interface of claim 14 discussed above. Jing also teaches: wherein “said items placer is configured to user results from a keyword search to filter items placed in said position” at Col. 14 line 1 to Col. 16 line 65 and Figs. 4A-B.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin and Jing as applied to claims 1-10 above, and further in view of Gokturk et al. (US 2008/0144943 A1), hereinafter “Gokturk”.

As per claim 11, Lin and Jing teach the method of claim 1 discussed above. Lin also teaches: wherein “the items are images, the method further comprising: using average color over predefined item segments, a join color histogram, and a spatial envelope to generate a high dimension image descriptor” at [0038]-[0040]. Lin and Jing do not explicitly teach “using a locality sensitive hashing scheme (LSH) based on said high dimension image descriptor to group said images as nearest neighbors” as claimed. However, Gokturk teaches a similar method for image searching, including the step of  “using a locality sensitive hashing scheme (LSH) based on said high dimension image descriptor to group said images as nearest neighbors” at [0154]. Thus, it would have been obvious to one of ordinary skill in the art to combine Gokturk with Lin-Jing's teaching in order to provide "the capability of fast returning the top-N nearest neighbors for any given point" as suggested by Gokturk at [0154].
	
Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin and Jing as applied to claims 1-10, 13 above, and further in view of Marshall et al.(US 8,005,823 B1), hereinafter “Marshall”.

As per claims 12, Lin and Jing teaches the method of claim 1 discussed above. Lin and Jing do not explicitly teach: "allowing users to reposition items on said grid, said user repositioning being allowed to override said similarity scores, thereby to provide crowdsourcing based enhancement for said grid". However, Marshall teaches a community search method which includes the step of “allowing users to reposition items on said grid, said user repositioning being allowed to override said similarity scores, thereby to provide crowdsourcing based enhancement for said grid” at Col. 14 lines 10-65 and Fig. 6A-C. Thus, it would have been obvious to one of ordinary skill in the art to combine Marshall with Lin-Jing's teaching in order to improve the ranking of the search result and provide relevant search results to the user based on user's feedback.

Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jing and Lin as applied to claims 14-16, 18-21  above, and further in view of Marshall.

As per claim 17, Jing and Lin teach the user interface of claim 14 discussed above. Jing and Lin does not explicitly teach: “further configured to allow users to reposition items on said positions, said user reposition being allowed to override said similarity scores, thereby to provide crowdsourcing based enhancement for said images” as claimed. ". However, Marshall teaches a community search method which 

Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but are moot in view of new ground of rejection.



Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116.  The examiner can normally be reached on Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
April 1, 2021